DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-4 and 6-20 are pending and currently under consideration for patentability.
Claim 5 is cancelled and claim 20 is newly added, as of the July 29, 2022 claim amendment.
Response to Amendment
	In response to claim amendments filed 7/29/2022 in regards to claim objections and 112 rejections, the examiner accepts these amendments and has withdrawn those rejections.   
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-20 have been considered but are moot because the new ground of rejection is reliant on new references based on new amendments to the claims and matter specifically challenged in the argument is all rejected in view of new grounds of rejection. References US-20180056050-A1, US-20120089124-A1, US-20050245867-A1, US-20040236309-A1, US-20090277850-A1, US-20190183517-A1 remain as applied in the previous rejection. US-20210196933-A1 is introduced to teach new additional claim limitations. 
Interview Request
The examiner acknowledges the interview request filed in claim amendments filed 7/29/2022. Attempts to reach attorney Richard Warner were made on 10/25/2022 with no response. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-4, 6, 13-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Degen (USPGPUB 2018/0056050 A1) in view of Kavteladze (USPGPUB 2021/0196933A1).
Regarding Claim 1, Degen teaches a system for moving bodily fluid (abstract), comprising:
 an inlet portion having length extending between a first end (proximal region, 113) and a second end (distal region, 112), wherein the inlet portion includes an external wall (outer surface, 111) (figure 6) defining a cannula (catheter, 100), an external wall surface, and a plurality of first through bores (holes, 115)  extending from the external wall surface to the cannula (100) (figure 6), wherein each first through bore (115) defines a first internal dimension (figure 6);
 an outlet portion extending away from the second end (figure 6); 
a filter member (mesh sleeve, 116) configured to extend over the inlet portion and cover the plurality of first through bores (115) (figure 6).
Degen fails to teach a plurality of second through bores.  Kavteladze teaches a catheter used during endovascular inventions comprising a filter member (filter, 11) (figure 6B-6C)  includes a plurality of through bores (holes, 8) formed through the filter member (paragraph 0053), wherein the each second through bore defines a second internal dimension less than the first internal dimension (holes in Degen 2.0-2.5mm [paragraph 0042]; holes in Kavteladze 100 μm, in diameter [paragraph 0023])
wherein the plurality of through bores are sized to enable a flow of fluid to flow into the inlet portion through the plurality of second through bores along the external wall surface and through the plurality of first through bores to the outlet portion and inhibit solids to pass through the plurality of the second through bores (paragraph 0077) .  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the filter of Degen to include A second plurality of small bores similar to that disclosed by Kavteladze so that the filter may keep solid elements out of the catheter and that only fluid can flow through.
Regarding Claim 2, Degen in view of Kavteladze teaches the system of Claim 1. Degen teaches a flow regulating portion (duckbill valve) between the inlet (inlet, 162) portion and the outlet portion (outlet, 163) (paragraph 055) (figure 9). 
Regarding Claim 3, Degen in view of Kavteladze teaches the system of Claim 1. Degen teaches a filter member (116). However, Degen fails to distinctly claim wherein the filter contains through bores. Kavteladze teaches wherein the filter member (11) includes an external wall (figure 6B-6C) having an external surface and an internal surface (paragraph 0053), wherein the plurality or second through bores (8) extends from the external surface to the internal surface (figures 6B-C) through the filter member (11). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the outer mesh of Degen to include a wall with through passages similar to that disclosed by Kavteladze in order to filter out and solid objects, and to only allow fluid through the bores without the bores clogging. 
Regarding Claim 4, Degen in view of Kavteladze teaches the system of Claim 3. However, Degen fails to teach the second through passages include a plurality of through bored formed along a length of the filter member.  Kavteladze teaches a device wherein the plurality of second through bores (8) are formed along a length of the filter member (11) (figures 6B-6C). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the outer mesh of Degen to include a wall with through passages similar to that disclosed by Kavteladze in order to filter out and solid objects, and to only allow fluid through the bores without the bores clogging.
Regarding Claim 6, Degen in view of Kavteladze teaches the system of Claim 4. However, Degen fails to teach the plurality of second through bores are formed  into and through the filter member.  Deniega in view of Kavteladze teaches a device wherein the plurality of second through bores (8) are formed separately from formation of the filter member (11)  (paragraph 0053).Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the filter member of Degan so that the bores are formed into and through the filter member similar to that disclosed by Kavteladze in order to filter out and solid objects, and to only allow fluid through the bores without the bores clogging.
Regarding Claim 13, Degen in view of Kavteladze teaches the system of Claim 1.  Further, Degen discloses a method of limiting ingrowth of material into the hydrocephalus shunt system (paragraph 0001 and paragraph 0017), comprising: assembling the filter member (116) onto the inlet portion (figure 6); and preparing the assembly of the filter member (116) and the inlet portion at least partially for implantation into a subject (paragraph 0029).
Regarding Claim 14, Degen teaches a method of limiting ingrowth of material into a hydrocephalus shunt system (paragraph 0042), comprising: configuring a catheter (100) to have:
 	an inlet portion having length extending between a first end (proximal region, 113) and a second end (distal region, 112), wherein the catheter includes an external wall defining a cannula, an external wall surface (outer surface, 111) (figure 6), and a plurality of first through bores (holes, 115) (figure 6) extending from the external wall surface (111) to the cannula (100) (figure 6), wherein each first through bore (115) defines a first internal dimension (figure 6), and 
an outlet portion (outlet end, 94)(figure 4), 
wherein a fluid is operable to flow into the inlet portion through the plurality of first through bores (paragraph 0049)  to the outlet portion (paragraph 0045); and
 	assembling a filter member (paragraph 052)  (116) over the inlet portion to cover the plurality of first through bores (11) (figure 6),
Degen fails to teach a plurality of second through bores.  Kavteladze teaches a catheter used during endovascular inventions comprising a filter member (filter, 11) (figure 6B-6C)  includes a plurality of through bores (holes, 8) formed through the filter member (paragraph 0053), wherein the each second through bore defines a second internal dimension less than the first internal dimension (holes in Degen 2.0-2.5mm [paragraph 0042]; holes in Kavteladze 100 μm, in diameter [paragraph 0023])
wherein the plurality of through bores are sized to enable a flow of fluid to flow into the inlet portion through the plurality of second through bores along the external wall surface and through the plurality of first through bores to the outlet portion and inhibit solids to pass through the plurality of the second through bores (paragraph 0077) .  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the filter of Degen to include A second plurality of small bores similar to that disclosed by Kavteladze so that the filter may keep solid elements out of the catheter and that only fluid can flow through.
Regarding Claim 16, Degen in view of Kavteladze teaches the system and method of Claim 14. Degen teaches selecting the second internal dimension to allow passage of a fluid and inhibit ingrowth of a tissue (paragraph 0042).
Regarding Claim 17, Degen in view of Kavteladze teaches the system and method of Claim 16. Degen teaches, wherein the selected second internal dimension is selected to extend a useful life of the inlet portion (paragraph 0049, reduces clogging).
Regarding Claim 18, Degen in view of Kavteladze teaches the system and method of Claim 14. Degen teaches configuring the assembly of the filter member and the inlet portion for implantation into a subject (paragraph 0029).
Regarding Claim 19, Degen in view of Kavteladze teaches the method of Claim 18. Degen teaches configuring the catheter to be connected to a flow control system (duckbill valve) (paragraph 055) (figure 9).

Claim 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Degen (USPGPUB 2018/0056050 A1) in view of Kavteladze (USPGPUB 2021/0196933A1) as applied to claim 1 above, and further view of Olsen (USPGPUB 2005/0245867 A1)
Regarding Claim 7, Degen in view of Kavteladze teaches the system of claim 1. Degen and Kavteladze fail to teach a fixation portion to fix the filter member to the inlet portion. Olsen teaches catheter system for fluid removal to provide pressure relief (abstract) comprising: a fixation portion (Inlet port, 202)  configured to fix the filter member (filter, 220) relative to the inlet portion (Inlet fitting, 212) (figure 3A) (paragraph 0058). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the filter of Degen in view of Kavteladze to include a fixation portion similar to that disclosed by Olsen so that the filter cannot be separated (Olsen, paragraph 0058).
Regarding Claim 9, Degen in view of Kavteladze and Olsen teaches the system of claim 7. Degen and Deniega fail to teach a fixation portion to fix the filter member to the inlet portion. Olsen teaches a device wherein the fixation portion (202) is a weld formed between the filter member (220) and the inlet portion (212) (paragraph 0058) (Figure 3A).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the filter of Degen in view of Kavteladze to include a fixation portion similar to that disclosed by Olsen so that the filter cannot be separated (Olsen, paragraph 0058). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Degen (USPGPUB 2018/0056050 A1) in view of Kavteladze (USPGPUB 2021/0196933A1) and Olsen (USPGPUB US 2005/0245867 A1), as applied to claim 7 above, in further view of Yang (USPGPUB 2004/0236309 A1)
Regarding Claim 8, Degen in view of Kavteladze and Olsen teaches the system of claim 7. Degen Kavteladze, and Olsen fail to teach a fixation portion to fix the filter member to the inlet portion in which the fixation member is an adhesive. Yang teaches A catheter is provided for use within the cerebral ventricle (abstract) wherein the fixation portion is an adhesive applied at a first end and a second end of  the filter member (mesh filer element, 20) (figure 2) and the inlet portion (paragraph 0020). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the filter of Degen in view of Kavteladze and Olsen to include a fixation portion similar to that disclosed by Yang so that the filter cannot be separated.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Degen (USPGPUB 2018/0056050 A1) in view of Kavteladze (USPGPUB 2021/0196933A1), Olsen (USPGPUB US) and Yang (USPGPUB 2004/0236309 A1) , as applied to claim 8 above, and further view of  Deniega (USPGPUB 2012/0089124 A1) and Adams (USPGPUB 2009/0277850 A1)
Regarding Claim 10, Degen in view of Kavteladze teaches the system of Claim 8.  However, Degen and Kavteladze fail to teach wherein the filter member is an elongated tube and configured to be slid over the inlet portion. Deniega teaches a device to remove excess fluid from the body (paragraph 0003) wherein the filter member is an elongated tube that covers the inlet portion, however fails to teach that the filter is configured to slide. Adams teaches a filter (filter, 224) (figure 11) that is configured to slide (paragraph 0074). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the filter of Degen in view of Kavteladze such that filter is slidable similar to that disclosed by Adam so that the filter can be adjusted to the ideal position for use (Adams , paragraph 0074).  Degen in view of Deniega and Adams discloses the claimed  invention except for wherein the adhesive is applied to only the first and second ends of the elongated tube.  It would have been obvious  to one having ordinary skill in the art at the time the invention was made to apply the adhesive first and second ends of the elongated tube since it has been held that rearranging parts of an invention involves  only routine skill in the art. In re Japikse, 86 USPQ 70. In addition, it would be obvious to add the adhesive only at the two ends so that it is not impacting the exterior filter.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Degen (USPGPUB 2018/0056050 A1) in view of Kavteladze (USPGPUB 2021/0196933A1) as applied to claim 1 above, and further view of Qian (CN 113144394 A)
Regarding Claim 11, Degen in view of Deniega teaches the system of Claim 1. However, Degen and Kavteladze fail to teach wherein the filter portion includes an elongated member wrapped around the inlet portion.  Qian teaches an intracranial parameter detection device (abstract) including a drainage tube wherein the filter portion (shell, 72) (figure 7 and 8) includes an elongated member wrapped around the inlet portion (page 5, paragraph 2). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the filter of Degen in view of Kavteladze such that filter is wrapped around the inlet portion similar to that disclosed by Qian so that the filter can be adjusted to the ideal position for use.

Claim 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Degen (USPGPUB 2018/0056050 A1) in view of Kavteladze (USPGPUB 2021/0196933A1), as applied to claims 1 and 14 above, and further view of Ogle (USPGPUB 2019/0183517 A1)
Regarding Claim 12, Degen in view of Kavteladze teaches the system and method of Claim 1. Degen and Kavteladze fail to teach wherein the filter member is formed of a polytetrafluoroethylene. Ogle teaches a suction catheter system for fluid removal (abstract) comprising: a tube lines made of polytetrafluorethylene (paragraph 0085). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the filter of Degen in view of Kavteladze to include polytetrafluoroethylene similar to that disclosed by Ogle so that the filter is both lubricious (Ogle, paragraph 0085) and biocompatible (Ogle, paragraph 0106).
Regarding Claim 15, Degen in view of Kavteladze teaches the system and method of Claim 14. Degen and Kavteladze fail to teach wherein the filter member is formed of a material include polytetrafluoroethylene. Ogle teaches a tube lines made of polytetrafluorethylene (paragraph 0085). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the filter of Degen in view of Kavteladze to include polytetrafluoroethylene similar to that disclosed by Ogle so that the filter is both lubricious (Ogle, paragraph 0085) and biocompatible (Ogle, paragraph 0106).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Degen (USPGPUB 2018/0056050 A1) in view of Kavteladze (USPGPUB 2021/0196933A1), as applied to claim 14 above, and further view of Mao (WO 2018120873 A1).
Regarding Claim 20, Degen in view of Kavteladze teaches the method of Claim 14. However fails to teach forming the plurality of second through bores through the filter member prior to assembling the filter member over the inlet portion. Mao teaches a device and method of a positive- pressure connector comprising: wherein said air pressure balance hole is formed on a side wall of the outer casing (filter membrane, 2), and said filter membrane comprises a head filter membrane disposed on the platform and a filter membrane and a connection port disposed at the head layer a second layer of filter membrane is disposed (second layer is added to the filter member after forming through bores), and the connecting port is provided with an internal thread adapted to the external thread of the positive pressure joint (page 9, paragraph 3) (figures 1-6).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the filter of Degen in view of Kavteladze to include forming second through bores through the filter member prior to assembling the filter member over the inlet portion similar to that disclosed by Mao so that the filter may be aligned based on the hole formation (as motivated by Mao page 9, paragraph 3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE ELIZABETH STRACHAN whose telephone number is (571)272-7291. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tanya Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1115.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATE ELIZABETH STRACHAN/               Examiner, Art Unit 3781                                                                                                                                                                                         
/ANDREW J MENSH/             Primary Examiner, Art Unit 3781